DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 03/15/2021.
Claims 1-5, 7-13 and 15-20 are pending of which claims 1, 7 and 15-16 are the base independent claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further, the amended limitations are in fact taught by the previously cited prior art. For a detailed explanation on how the prior art reads on the claims as amended, please see the rejection below.”

Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant alleged that the combined system of “Centonza’007 and Seo’921”fails to show or merely suggest “sending indication information to a second access network device within a first time segment of a first 
In response, the examiner respectfully disagrees because in this case, the combined system of “Centonza’007 and Seo’921” explicitly teaches the above limitation.
Centonza’007 teaches sending indication information to a second access network device (see fig.13A, which shows 125) within a first time segment(see para.0026, with transmitting a message to neighbouring network node as second access network device, see para.0052, which discusses one or more flexible subframes that can each be dynamically allocated to either uplink transmissions or downlink transmissions and form a message indicating the preferred configuration for the one or more flexible subframes, see para.0115, which discusses the base station 10 and neighbouring base stations 12, 14 may exchange information on the adapted flexible subframe configuration to further reduce the risk of inter-cell interference. This further exchange of information can be done in the same way as the initial communication of the preferred flexible subframe configuration (i.e. using a message that indicates the configuration), thus the indicating is sent within time segment of the flexible subframe) of a first subframe (fig.5, which shows flexible subframe, see para.0114, which discusses flexible subframe used for either uplink or downlink, see para.0099).
In particular, in the same field of endeavor, Seo’921 teaches the use of wherein the first subframe comprises two or (due to or language, only one of them is being considered) more time segments including a second time segment and the first time segment located as a last time segments of the first subframe (see abs, which discusses specific subframe has as first segment for receiving the downlink signal and second segment for transmitting uplink signal, thus specific subframe includes first and second as two time segments, see fig.5,  which shows special subframe including UpPTS as first time segment located as a last time segment of the special subframe and DwPTS as second time segment, see para.0021, which discusses special subframe… with uplink part in the end of the subframe).
Regarding claims 7 and 15-16, the same argument as claim 1 is also applied to claims 7 and 15-16 since claims 7 and 15-16 recited similar features as claim 1.
Regarding claims 2-6, 8-14 and 17-20, the same argument as independent claim  1 is also applied to claims 2-6, 8-14 and 17-20 since claims 2-6, 8-14 and 17-20 are each depend either directly or indirectly from independent claims 1 as discussed above.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Centonza et al (US 2016/0113007) in view of Seo et al (US 2014/0092921).
Regarding claim 1, 15-16, Centonza’007 discloses a communication method performed by a first access network device, the method comprising: sending indication information to a second access network device (see fig.13A, which shows 125) within a first time segment((see para.0026, with transmitting a message to neighbouring network node as second access network device, see para.0052, which discusses one or more flexible subframes that can each be dynamically allocated to either uplink transmissions or downlink transmissions and form a message indicating the preferred configuration for the one or more flexible subframes, see para.0115, which discusses the base station 10 and neighbouring base stations 12, 14 may exchange information on the adapted flexible subframe configuration to further reduce the risk of inter-cell interference. This further exchange of information can be done in the same way as the initial communication of the preferred flexible subframe configuration (i.e. using a message that indicates the configuration), thus the indicating is sent within time segment of the flexible subframe) of a first subframe (fig.5, which shows flexible subframe, see para.0114, which discusses flexible subframe used for either uplink or downlink, see para.0099), the second time segment is used by the first access network device to communicate with a first terminal device (see para.0099, which discusses flexible subframe configuration is then used by the base station in communications with mobile device 16, see fig.13a, 125, see abs, which discuses message indicating the preferred configuration for the one or more flexible subframe), wherein the indication information comprises first information indicating a communication type of the first access network device within a first target time segment of a second subframe (see para.0114, which discusses flexible subframe used for to indicated uplink or downlink as communication type); and communicating with a second terminal device or the first terminal device within the first target time see para.0099, which discusses flexible subframe configuration is then used by the base station in communications with mobile device 16, see fig.13a, 125).
As discussed above, although Centonza’007 discloses Flexible subframe used for either downlink or uplink for communication with neighbor base station as well as UE (see para.0099), Centonza’007 does not explicitly show the use of “wherein the first subframe comprises two or more time segments including a second time segment and the first time segment located as a last time segments of the first subframe” as required by present claimed invention.  However, including “wherein the first subframe comprises two or more time segments including a second time segment and the first time segment located as a last time segments of the first subframe” would have been obvious to one having ordinary skill in the art as evidenced by Seo’921.
In particular, in the same field of endeavor, Seo’921 teaches the use of wherein the first subframe comprises two or (due to or language, only one of them is being considered) more time segments including a second time segment and the first time segment located as a last time segments of the first subframe (see abs, which discusses specific subframe has as first segment for receiving the downlink signal and second segment for transmitting uplink signal, thus specific subframe includes first and second as two time segments, see fig.5,  which shows special subframe including UpPTS as first time segment located as a last time segment of the special subframe and DwPTS as second time segment, see para.0021, which discusses special subframe… with uplink part in the end of the subframe).
In view of the above, having the system of Centonza’007 and then given the well-established teaching of Seo’921, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza’007 to include “wherein the first subframe comprises two or more time segments including a second time segment and the first time segment located as a last time segments of the first subframe” as taught by Seo’921, since Seo’921 stated in para.0011+ that such a modification would provide an efficient system that transmit and receive signal from base station.
Regarding claim 2, Centonza’007 discloses wherein the communication type indicated by the first information is uplink communication (see para.0099 & see para.0114, for uplink communication). 
Regarding claim 3, Centonza’007 discloses wherein the communication type indicated by the first information is downlink communication (see para.0099 & see para.0114, for downlink communication). 
see para.0099 & see para.0114, for downlink communication or uplink downlink). 
Regarding claim 5, Centonza’007 discloses wherein the indication information further comprises second information, and the second information indicates a communication resource of the first access network device within the first target time segment(see para.0099 & see para.0114, for downlink communication or uplink downlink for communication with neighbor base station or UE). 
Regarding claim 7, Centonza’007 discloses (it is noted third and fourth are just label) communication method performed by a second access network device, the method comprising: 
monitoring, within a third time segment of a third subframe, indication information sent(see para.0026, with transmitting a message to neighbouring network node as second access network device, see para.0052, which discusses one or more flexible subframes that can each be dynamically allocated to either uplink transmissions or downlink transmissions and form a message indicating the preferred configuration for the one or more flexible subframes, see para.0115, which discusses the base station 10 and neighbouring base stations 12, 14 may exchange information on the adapted flexible subframe configuration to further reduce the risk of inter-cell interference. This further exchange of information can be done in the same way as the initial communication of the preferred flexible subframe configuration (i.e. using a message that indicates the configuration), thus the indicating is sent within time segment of the flexible subframe) by a first access network device (see fig.13A, which shows 125, fig.5, which shows flexible subframe, see para.0114, which discusses flexible subframe used for either uplink or downlink, see para.0099), wherein the third subframe comprises a fourth time segment and the third time segment, the fourth time segment is used by the second access network device to communicate with a third terminal device(see para.0099, which discusses flexible subframe configuration is then used by the base station in communications with mobile device 16, see fig.13a, 125, see abs, which discuses message indicating the preferred configuration for the one or more flexible subframe), the indication information comprises first information, and the first information indicates a communication type of the first access network device within a first target time segment of a second subframe(see para.0114, which discusses flexible subframe used for to indicated uplink or downlink as communication type); 
see para.0099, which discusses flexible subframe configuration is then used by the base station in communications with mobile device 16, see fig.13a, 125). 
As discussed above, although Centonza’007 discloses Flexible subframe used for either downlink or uplink for communication with neighbor base station as well as UE (see para.0099), Centonza’007 does not explicitly show the use of “wherein the third subframe comprises two or more time segments including a fourth time segment and the third time segment located as a last time segments of the first subframe” as required by present claimed invention.  However, including “wherein the third subframe comprises two or more time segments including a fourth time segment and the third time segment located as a last time segments of the first subframe” would have been obvious to one having ordinary skill in the art as evidenced by Seo’921.
In particular, in the same field of endeavor, Seo’921 teaches the use of wherein the third subframe comprises two or (due to or language, only one of them is being considered) more time segments including a fourth time segment and the third time segment located as a last time segments of the first subframe (see abs, which discusses specific subframe has as first segment for receiving the downlink signal and second segment for transmitting uplink signal, thus specific subframe includes first and second as two time segments, see fig.5,  which shows special subframe including UpPTS as first time segment located as a last time segment of the special subframe and DwPTS as second time segment, see para.0021, which discusses special subframe… with uplink part in the end of the subframe).
In view of the above, having the system of Centonza’007 and then given the well-established teaching of Seo’921, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Centonza’007 to include “wherein the third subframe comprises two or more time segments including a fourth time segment and the third time segment located as a last time segments of the first subframe” as taught by Seo’921, since Seo’921 stated in para.0011+ that such a modification would provide an efficient system that transmit and receive signal from base station.
Regarding claim 8, Centonza’007 discloses wherein the communication type indicated by the first information is uplink communication (see para.0099 & see para.0114, for uplink communication). 
Regarding claim 9, Centonza’007 discloses wherein a communication type of the second access network device within a second target time segment of a see para.0099 & see para.0114, for downlink communication), and the second target time segment is used by the second access network device to communicate with the third terminal device or a fourth terminal device(see para.0099, for communicating with UE & see para.0114, for downlink communication).
Regarding claim 10, Centonza’007 discloses wherein the communication type indicated by the first information is downlink communication (see para.0099 & see para.0114, for downlink communication). 
Regarding claim 11, Centonza’007 discloses wherein a communication type of the second access network device within a second target time segment of a fourth subframe is uplink communication(see para.0099 & see para.0114, for downlink communication or uplink downlink)., and the second target time segment is used by the second access network device to communicate with the third terminal device or a fourth terminal device(see para.0099, for communicating with UEs & see para.0114, for downlink communication or uplink downlink).
Regarding claim 12, Centonza’007 discloses wherein the first information further indicates a communication resource of the first access network see para.0099 & see para.0114, for downlink communication or uplink downlink). 
Regarding claim 13, Centonza’007 discloses wherein the indication information further comprises second information, and the second information indicates a communication resource of the first access network device within the first target time segment (see para.0099 & see para.0114, for downlink communication or uplink downlink for communication with neighbor base station or UE).
Regarding claim 17, Centonza’007 discloses wherein the communication type indicated by the first information is uplink communication (see para.0099 & see para.0114, for uplink communication). 
Regarding claim 18, Centonza’007 discloses wherein the communication type indicated by the first information is downlink communication (see para.0099 & see para.0114, for downlink communication). 
Regarding claim 19, Centonza’007 discloses wherein the first information further indicates a communication resource of the first access network device within the first target time segment (see para.0099 & see para.0114, for downlink communication or uplink downlink). 
see para.0099 & see para.0114, for downlink communication or uplink downlink for communication with neighbor base station or UE). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention:
Zhang (20120188955) teaches, see para.0004, special subframe that contains the downlink transmission in the first part of a subframe and the uplink transmission in the last part of subframe.
Wei et al (US 20150365830) teaches, see fig.3-7, special(S) subframe.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474